 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9

10   MERYL POMPONIO,                    )   Case No. 2:19-CV-02587 JAM-KJN
                                        )
11                      Plaintiff,      )
                                        )
12        v.                            )
                                        )
13   TASTE OF ANGKOR, LLC, as an        )
     entity and doing business as       )   RELATED CASE ORDER
14   “Taste of Angkor”, MACK PROPERTY   )
     DEVELOPMENT, LLC, and DOES 1-50,   )
15   Inclusive,                         )
                                        )
16                      Defendants.     )
                                        )
17   MERYL POMPONIO,                    )   Case No. 2:19-CV-02600 TLN-AC
                                        )
18                      Plaintiff,      )
                                        )
19        v.                            )
                                        )
20   MARIA IRENE PEREZ, as an           )
     individual and dba “Taqueria       )
21   Cuco’s”, SIDHU AND SONS, LLC, as   )
     an entity and dba “Papa Murphy’s   )
22   Pizza #05096”, MACK PROPERTY       )
     DEVELOPMENT, LLC, and DOES 1-50,   )
23   Inclusive,                         )
                                        )
24                      Defendants.     )
25        Examination of the above-entitled actions reveals that these
26   actions are related within the meaning of Local Rule 123 (E.D. Cal.
27   2005).    Accordingly, the assignment of the matters to the same
28   judge and magistrate judge is likely to affect a substantial


                                       1
 1   savings of judicial effort and is also likely to be convenient for

 2   the parties.

 3        The parties should be aware that relating the cases under

 4   Local Rule 123 merely has the result that these actions are

 5   assigned to the same judge and magistrate judge; no consolidation

 6   of the actions is effected.   Under the regular practice of this

 7   court, related cases are generally assigned to the judge and

 8   magistrate judge to whom the first filed action was assigned.

 9        IT IS THEREFORE ORDERED that the actions denominated

10   2:19-CV-02600 TLN-AC be reassigned to Judge John A. Mendez and

11   Magistrate Judge Kendall J. Newman for all further proceedings, and

12   any dates currently set in this reassigned case only are hereby

13   VACATED.   Henceforth, the caption on documents filed in the

14   reassigned cases shall be shown as 2:19-CV-02600 JAM-KJN.

15        IT IS FURTHER ORDERED that the Clerk of the Court make

16   appropriate adjustment in the assignment of civil cases to

17   compensate for this reassignment.

18        IT IS SO ORDERED.

19   Dated:   April 3, 2020

20                                  /s/ John A. Mendez________________

21                                  United States District Court Judge

22

23

24

25

26

27

28


                                      2
